
	
		I
		111th CONGRESS
		1st Session
		H. R. 3775
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Garrett of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To exempt certain small businesses from the attestation
		  requirement of section 404 of the Sarbanes-Oxley Act of 2002.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business SOX Compliance Relief
			 Act.
		2.Extension of
			 moratoriumNot later than 30
			 days after the date of enactment of this Act, the Securities and Exchange
			 Commission shall modify its regulations under section 404 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) to exempt
			 non-accelerated filers (as defined in such regulations on the date of enactment
			 of this Act) from the requirements of subsection (b) of such section.
		
